Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 1 of 8 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY




 JEREMY BALES CREATIVE LLC                                ECF Case
                       Plaintiff,                         Civil Action No.20        7368
                                                                           __ Civ. ______
               -against-
                                                                 COMPLAINT
 ASCENA RETAIL GROUP, INC.
                       Defendant.



        Plaintiff, Jeremy Bales Creative LLC, by its undersigned counsel, Mavronicolas

 Law Group PLLC, for its complaint against defendant, Ascena Retail Group, Inc.

 (“Defendant”) alleges as follows:



                             JURISDICTION AND VENUE

    1. This claim arises under the provisions of the Copyright Act of the United

        States, as amended, 17 U.S.C. § 1 et seq., and is for infringement of a copyright

        application before the Copyright Office of the United States.

    2. This Court has subject matter jurisdiction over the subject matter of this action

        pursuant to 28 U.S.C. § 1331 and 1338(a).

    3. This Court has personal jurisdiction over the Defendant because Defendant’s

        headquarters is in the State of New Jersey and because substantial parts of the

        events or omissions giving rise to the claims herein occurred within this District.

    4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) and 28 U.S.C.

        §1400 because the Defendant may be found in the district and, upon information


                                             1
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 2 of 8 PageID: 2



         and belief, has committed acts of infringement in the district.

                                           PARTIES

    5. Plaintiff is a well-known photographer residing at 2239 Crescent St, Apt. 1,

         Astoria NY 11105. Plaintiff is a professional photographer and in the business of

         licensing rights in his images to users for a fee.

    6. Upon information and belief, Defendant is a Delaware corporation, with a

         principal place of business at 933 MacArthur Blvd, Mahwah, NJ 07430.

    7. Upon information and belief, Defendant is the largest specialty retailer for women

         and girls in the United States.

    8.   Defendant      maintains     a    website        for        these   purposes   located    at

         www.ascenaretail.com.

                                    RELEVANT FACTS

    9. Plaintiff is the owner of the copyrights identified in Exhibit A hereto (the

         "Image"). Plaintiff is the owner of valid copyright registration to the Image; such

         registration number and image infringement details are listed in Exhibit A.

    10. Plaintiff has a copyright registration with an effective date of registration of May

         24, 2017. A copy of the registration certificates is attached hereto as Exhibit B.

    11. On September 13, 2015, Plaintiff licensed the Image to Worth Magazine and

         retained ownership of copyright in the Image. Worth Magazine published the

         Image on its website in accordance with its license. A copy of the Image on

         Worth      Magazine’s       website        can         be       found    at    the       URL

         https://www.worth.com/contributor/worth-giving-roslyn-jaffe/

    12. Defendant infringed Plaintiff's copyright in the Image by reproducing and



                                                2
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 3 of 8 PageID: 3



       publicly displaying the Image on its website for advertising purposes without

       obtaining or paying for the necessary license.

    13. Defendant    reproduced    and    displayed     the   Image   on   its   website    at

       https://www.ascenaretail.com/author/daniellecorreia/page/3/.        A copy of the

       infringing use is annexed hereto as Exhibit C.

    14. Defendant was not, and has never been, licensed or otherwise authorized to

       reproduce, display, distribute or use the Image.

    15. Upon information and belief, Defendant’s website is located on the Internet and

       accessible throughout the world, including the State of New Jersey.

    16. Prior to instituting the present action, Plaintiff notified Defendant that the

       unauthorized use of the Image violate Plaintiffs exclusive rights as copyright

       owner pursuant to 17 U.S.C § 106, and gave Defendant an opportunity to enter

       into a retroactive licensing agreement or otherwise make payment for Defendant’s

       past unauthorized use.

    17. Despite Plaintiffs repeated requests for payment, Defendant refused to properly

       rectify its infringing conduct.

              FIRST CAUSE OF ACTION – COPYRIGHT INFRINGEMENT

    18. Plaintiff incorporates paragraphs 1-17 above, as though fully set forth herein.

    19. Plaintiff holds valid and exclusive registered copyright to the Image that is the

       subject of this action.

    20. Defendant reproduced, distributed and displayed the image without Plaintiffs

       authorization.

    21. Unauthorized use of the Image violates Plaintiffs exclusive rights as copyright



                                              3
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 4 of 8 PageID: 4



        owner pursuant to 17 U.S.C § 106.

    22. Defendant conduct constitutes copyright infringement under the Copyright Act of

        1976, 17 U.S.C §501.

    23. As a result of the copyright infringement described above, Plaintiff is entitled to

        relief, including, but not limited to, injunctive relief, actual or statutory damages,

        statutory costs and attorneys fees and pre-judgment and post-judgment interest for

        each of the works infringed by Defendant.



 WHEREFORE, Plaintiff prays that this Court grant it relief as follows;

    A. Preliminarily and permanently enjoin Defendant, its officers, directors, principals,

        agents, servants, employees, successors and assigns from:

           i.   copying, or making any unauthorized use of the Image in any form,

                including but not limited to print or electronic.

         ii.    manufacturing, producing, distributing, circulating, selling, offering for

                sale, advertising, promoting or displaying any promotional material

                bearing any simulation, reproduction, counterfeit, or copy of the Image.

         iii.   using any simulation, reproduction, counterfeit, or copy of the Image, in

                connection with the promotion, advertisement, display, sale, offering for

                sale, manufacture, production, circulation or distribution of any product or

                service of Defendant.

    B. Direct Defendant to deliver for destruction all products, magazines, signs, prints,

        packages, wrappers, receptacles, digital files and advertisements in its possession

        or under their control, bearing the Image, or any simulation, reproduction,



                                               4
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 5 of 8 PageID: 5



        counterfeit, or copy, and all plates, molds, matrices and other means of making

        the same.

    C. Direct Defendant to account for and relinquish to Plaintiff all gains, profits, and

        advantages derived by Defendant through Defendant infringement of Plaintiff's

        copyrights.

    D. Direct Defendant to pay to Plaintiff actual damages or, its statutory damages as

        set forth in 17 U.S.C. §504 if Plaintiff so elects at any time before final judgement

        is rendered.

    E. Award Plaintiff the costs of this action together with reasonable attorney's fees in

        accordance with 17 U.S.C. §505;

    F. Award Plaintiff pre-judgment and post-judgment interest on the amount of the

        award Plaintiff, and;

    G. Award Plaintiff such other and further relief as the Court may deem just and

        proper.



                            DEMAND FOR A JURY TRIAL
 Plaintiff Jeremy Bales Creative, LLC hereby demands a trial by jury on all issues so

 triable pursuant to Federal Rule of Civil Procedure 38 and other applicable law.




 Dated: New York, NY
 May
 June21,
      17,2020
          2020
                                       Respectfully Submitted,




                                              5
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 6 of 8 PageID: 6




                                     MAVRONICOLAS LAW GROUP PLLC

                                      /s/ Peter Dee
                                     Peter C. Dee
                                     Gregori D. Mavronicolas
                                     Nicholas Ranallo (Of Counsel)(PHV Application
                                     Forthcoming)
                                     228 East 45th Street, Ste 605
                                     New York, New York 10017
                                     Telephone: 646.770.0024
                                     Facsimile: 866.774.9005


                                       Exhibit A
                           WORK AND INFRINGING USE
 Copyrighted Works.

 No.                       TITLE                             COPYRIGHT
                                                            REGISTRATION


 2.    Group Registration Photo, Roslyn Jaffe Portraits   VA 2-090-385
       for Worth, published 3/16/2017




 Infringing Uses.
 Work Infringed: Bales_20150904_1701
 Number of Known Infringing Uses: 1
 Page URL(s): https://www.ascenaretail.com/author/daniellecorreia/page/3/
 Image URL(s): https://www.worth.com/worth-giving-roslyn-jaffe/#new_tab




                                            6
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 7 of 8 PageID: 7



                                Exhibit B

          COPY OF COPYRIGHT REGISTRATION CERTIFICATE




                                   7
Case 2:20-cv-07368-KM-JBC Document 1 Filed 06/17/20 Page 8 of 8 PageID: 8



                                Exhibit C

          A COPY OF THE ASCENA WEBSITE SHOWING IMAGE




                                   8
